Title: To George Washington from Piomingo, 30 October 1789 [letter not found]
From: Piomingo
To: Washington, George


          Letter not found: from Piomingo, 30 Oct. 1789. In a letter to Henry Knox, 18 Nov. 1789, Tobias Lear stated that GW had received a letter “from Piamingo or the Mountain Leader, a Chickasaw Chief, requesting a supply of powder & ball for his Nation—dated Richmond October 30th 1789.” In his Memoranda on Indian Affairs, 1789,
          
           GW describes this letter as follows: “From—Piamingo—Richmond 30th Octr Mentions the long friendship which has subsisted between the United States & his Nation, the Chicasaws. the distressed situation it is in for want of Ammunition. His having set out on a journey for the Seat of Federal Governmt to solicit a supply—But the delays he had met with and the temporary aid he had obtained from the State of Virga had determined him to return, least his people might be distressed—2000 lbs. of powder & Lead equivalent having been furnished him. The Creek Indians attack his people as well as ours; but he wishes not to fight with them if they will make satisfaction & give assurances of good behaviour in future; however, he requests & entreats that they may be furnished with powder & Ball against the Spring, as then the War must become general with the Creeks, unless they will listen to reason. Their Nation he says depends upon the U. States—The Choctaws seem friendly, & will be consulted by him on his return. Refers to Genl Lincoln & the Commrs whom he saw at Richmond—gives strong assurances that he will hold me by the right hand of friendship; and requests in strong terms that I will speedily send a letter to him expressive of what he may depend upon.”
        